O’Brien, J. (dissenting):
I think there was sufficient evidence to carry the question of defendant’s negligence to the jury.
*500The plaintiff was entitled to have the only passage- or mode of egress from the building provided for him and the other employees of this large establishment made and kept reasonably safe. That the injuries were caused by the failure to keep the passageway lighted is not in dispute.' Having shown, therefore, the master’s duty to his employees with respect to the premises, and having presented evidence from which the inference might be drawn that this duty was not observed on the night of the accident, and that he suffered- injuries as the result thereof, I think the plaintiff made out a prima facie case, and was entitled to go to the jury upon the question of defendant’s negligence.
It is not suggested that plaintiff was guilty of contributory negligence, or that the amount of damages awarded was excessive.
I think, therefore, that the verdict, should be sustained and the' judgment entered thereon affirmed, and dissent from the conclusion reached by the majority of the court.
Judgment reversed, new trial ordered, costs to appellant-to abide event.